Citation Nr: 1522366	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-33 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from February 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination for PTSD was performed in March 2011.  In the substantive appeal dated in December 2013, the Veteran's representative asserted that the Veteran's PTSD symptoms have worsened since his last examination.  The Veteran's representative asserted that a new VA examination is warranted.  In light of the length of time that has elapsed since the Veteran's last examination, and the statements which suggest a change in the severity of his PTSD, he should be afforded a VA examination to ascertain the current severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board finds that the Veteran has raised a TDIU claim.  In written statements dated in September 2011 and December 2013, the Veteran indicated that he has experienced employment problems due to his service-connected disabilities.   

A TDIU may be assigned upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities.  Consideration may be given to the veteran's level of education, special training, and previous work experience in making this determination, but not to age or impairment caused by any disabilities that are not service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of at least 70 percent.  38 C.F.R. § 4.16(a). 

Even if a veteran does not satisfy these threshold minimum rating requirements of 
§ 4.16(a), it is also possible to receive a TDIU on an extraschedular basis under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) if it is determined that the veteran is indeed incapable of securing and maintaining substantially gainful employment on account of service-connected disabilities.

Finally, a remand is also required to obtain outstanding VA outpatient treatment records, as the most recent VA treatment records in evidence are dated in December 2011.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment records dated since December 2011 and associate the records with the claims file and electronic record.

2.  Schedule the Veteran for a VA examination for PTSD. The claims folder must be made available to the examiner in conjunction with the examination.  The examination report should indicate that the claims file was reviewed. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should specifically address the level of social and occupational impairment attributable to the Veteran's PTSD.  The examiner should assign a GAF scale score that represents the level of impairment due to the Veteran's PTSD.

3.  Schedule the Veteran for a VA general medical examination in regard to his TDIU claim.  The claims folder must be made available for the examiner to review. The VA examiner should provide an opinion as to the functional impairment caused solely by the Veteran's service-connected disabilities, which include PTSD and diabetes mellitus type 2 with peripheral neuropathy of the hands and feet.  The examiner should consider the Veteran's level of education, experience, and occupational background.  The examiner should not consider the Veteran's age or any nonservice-connected disabilities. The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

4.  Review the examination reports to ensure compliance with the remand directives.   If any report is deficient in any manner, corrective procedures must be implemented.

5.  After undertaking any additional development deemed necessary, readjudicate the claims for a higher initial rating for PTSD and entitlement to a TDIU, to include on an extraschedular basis.  If the claims remain denied, the Veteran and his representative should be provided with an SSOC and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




